Citation Nr: 1433556	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tendonobursitis and arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee.

3.  Entitlement to an initial compensable evaluation for blepharitis with recurrent keratoconjunctivitis.

4.  Entitlement to an initial compensable evaluation for residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to September 1999, from November 2001 to April 2003, and from July 2009 to April 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan. 

In March 2014, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing.  The record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  The Veteran submitted additional evidence and waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection for sleep apnea has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to higher initial ratings for tendonobursitis and arthritis of the right knee, instability of the right knee, and residuals of a fractured nose, are being REMANDED to the AOJ. 
FINDING OF FACT

For the period on appeal, the Veteran's service connected blepharitis with recurrent keratoconjunctivitis has been active, with mucous secretion; disfigurement or visual problems are not shown. 


CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation, but no higher, for blepharitis with recurrent keratoconjunctivitis have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.7, 4.79, Diagnostic Code 6018 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for blepharitis with recurrent keratoconjunctivitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records have been obtained.  The record does not contain evidence that he has obtained VA treatment for his eye disability or that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in August 2010 and an addendum report obtained in June 2011; the record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran submitted records of private treatment for his eye disability and provided credible testimony on the symptoms at his hearing before the undersigned.  The private treatment records identified in the remand section do not appear to pertain to the eye claim, but rather to the knee claim.  Thus, VA's duty to assist has been met.

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's blepharitis with recurrent keratoconjunctivitis is rated noncompensable under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6018 (2013).  

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (nontrachomatous).  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.), a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement (diagnostic code 7800).

Impairment of visual acuity is rated noncompensable when there is vision in one eye of 20/40 and vision in the other eye of 20/40, with higher ratings for additional disability.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Private treatment records dated from 2001 to 2010 show complaints of dry eyes and blepharitis.  

On VA examination in August 2010, the Veteran reported dryness and watering of the eyes.  His corrected visual acuity was 20/20 in both eyes.  The examiner diagnosed blepharitis of both eyes as well as history of recurrent keratoconjunctivitis of both eyes "inactive today."  In a June 2011 addendum, the examiner stated that the recurrences of keratoconjunctivitis could be from contacts and blepharitis.

The Veteran testified in March 2014 that he experiences a "discharge" that accumulates in the corners of his eyes "all day long."  He described this as a "constant thing" that was "always bothering" him.  He also described dry eye symptoms.

Based on the evidence of record, the Board finds that the Veteran's eye disability warrants a compensable evaluation for the entire period on appeal.  While noting the condition was "inactive today," the August 2010 VA examiner described recurrent keratoconjunctivitis of both eyes; and the Veteran has provided credible testimony that he has active conjunctivitis, with daily secretions in both eyes.  

Accordingly, a 10 percent rating is warranted for active conjunctivitis under Diagnostic Code 6018.  This is the maximum rating available under that diagnostic code.  The evidence does not show visual impairment or disfigurement that would warrant a higher rating under any other diagnostic code for evaluating the eye disability.  Thus, the preponderance of the evidence is against an even higher, or separate, initial rating.  See 38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2013).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's eye disability that is not encompassed by the schedular rating assigned as the criteria contemplate active conjunctivitis.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 10 percent initial evaluation for blepharitis with recurrent keratoconjunctivitis is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

The Veteran last underwent a VA examination of his right knee in August 2010.  He testified before the undersigned that he experiences locking, popping, and pain in the right knee.

A VA examination of the Veteran's fractured nose residuals in August 2010 noted signs of nasal obstruction.  In an August 2011 addendum report, the VA examiner stated that "nasal obstruction was inadvertently marked as yes, as Veteran breathing comfortably on room air, therefor there is no significant nasal obstruction."  It was not clear how the examiner could recall the specifics of the examination one year earlier.  The Veteran testified in March 2014 to experiencing nasal obstruction and breathing difficulties.

As the Board determines that there is need to verify the current severity of the disabilities, reexaminations under 38 C.F.R. § 3.327 are warranted.

Additionally, the Veteran stated during the March 2014 hearing that he had received treatment for his right knee from Dr. Jonathan Lovy from 2010 to 2014.  These private treatment records should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  After securing any necessary release, request treatment records of the Veteran for right knee disability since 2010 from Dr. Jonathan Lovy in Taylor, Michigan.  

2.  Thereafter, afford the Veteran a VA examination to determine the severity of the service-connected disabilities of the right knee.  The VA examiner must describe: 

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension;  

ii).  Any ligament instability; and, 

iii).  Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability. 

The Veteran's claim file must be available to the examiner for review.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, afford the Veteran a VA examination to determine the severity of the service-connected residuals of fractured nose.  All pertinent symptomatology and findings should be reported in detail.

The examiner is directed to provide an opinion as to whether the symptoms associated with residuals of fractured nose more nearly approximate a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.   

The Veteran's claim file must be available to the examiner for review.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


